DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/26/2022 has been entered.
Election/Restrictions
Newly submitted claims 19-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the process of claim 19 can be practiced by a materially different apparatus than that of independent claim 1 filed on 08/26/2022 (i.e. the process can be practiced without an electronic control unit since method claim 19 does not require an electronic control unit to be used in performing the claimed steps and/or the product as claimed does not require the steps of “calculating a pump activation value based on an output of an operating element configured to receive a driver's speed request”, “determining a minimum value of the pump speed limit value and the pump activation value;”, “limiting an output of the axial piston pump to a volume flow corresponding to the minimum value as an overload safeguard for the axial piston pump by applying the minimum value to the first solenoid”, “wherein the pump activation value corresponds to a second current intensity value for operating the first solenoid that is different from the first current intensity”, and “wherein the pump activation value corresponds to a second current intensity value for operating the first solenoid that is different from the first current intensity”. Thus the product as claimed can be used in a materially different process).
Additionally, it is noted that claim 19 requires “a second current intensity value for operating the first solenoid valve”. However, the specification states that the “first current intensity on a first solenoid of the first pressure reducing valve.” (Page 3 Line 3-4 of SPEC filed on 06/26/2019), meaning that the first current intensity is applied to the first solenoid. And also states that the “second current intensity on a second solenoid of the second pressure reducing valve.” (Page 3 Line 22-23 of SPEC filed on 06/26/2019) meaning that the second current intensity is applied to the second solenoid. Also when looking in a broader sense at the summary section of the instant application (e.g. Page 2 Line 21 - Page 4 Line 7 of SPEC filed on 06/26/2019) and the part of the detailed description which describes how the first and second current intensities are used (i.e. Page 10 Line 10-18 of SPEC filed on 06/26/2019) the two solenoids are disclosed as being independent of one another, and the first solenoid is disclosed as only receiving the first current intensity and the second solenoid is disclosed as only receiving the second current intensity. Therefore, the claim language directed to the first solenoid valve receiving both the first current intensity and the second current intensity, does not find support in the as filed specification.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 6, and, 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1: Line 7-9 states: “an electronic control unit configured to determine the first current intensity based on, an actual rotational speed of the axial piston pump, an operating pressure of the axial piston pump, a speed limit and an output of an operating element that receives a driver's speed request”. 
It is unclear the exact limitations the applicant is introducing here, specifically it is unclear what the “speed limit” variable is which is used to determine the first current intensity in combination with the claimed variables of “an actual rotational speed of the axial piston pump, an operating pressure of the axial piston pump, and an output of an operating element that receives a driver's speed request”. 
When looking to the specification to determine the meaning of the claimed “speed limit” variable, Page 8 Line 21-Page 9 Line 2 of the specification filed 06/26/2019 in the instant application states: “Figure 2 shows a preparatory first logic diagram of the electronic control unit 16 from Figure 1. A ramp over time is calculated from an absolute speed limit and from the position of the operating element 24 configured as an accelerator pedal. From this, by incorporating an actual speed Vact of the mobile working machine, a "speed limit" is calculated.” 
However, the specification does not explain what the “absolute speed limit” input described in the specification is, how “a ramp over time” is calculated from the “absolute speed limit and from the position of the operating element”, or how the unknown “ramp over time and actual speed Vact” are incorporated together to calculate “a speed limit” variable, which is then used to determine the first current intensity as recited in claim 1. Furthermore, because the “absolute speed limit” value is unknown, it is unclear what the proper interpretation for the “speed limit” variable is in the instant application, and what the “speed limit” variable would be equivalent to in the prior art . 
Additionally, given the uncertainty surrounding the claimed “speed limit” variable, it follows that the computational steps (i.e. algorithm) the electronic control unit uses to determine the “first current intensity” based on  “an actual rotational speed of the axial piston pump, an operating pressure of the axial piston pump, a speed limit and an output of an operating element that receives a driver's speed request” is also unclear given that the calculation of the current first intensity is required to be based on the unknown “speed limit variable”. Therefore, for the reasons discussed above, the scope of claim 1 is unclear. 
Regarding Claim 15: Line 1-2 states in part: “wherein the electronic control unit is further configured to determine an output-guided actuating pressure”. It is unclear the exact limitations the applicant is introducing here, specifically it is unclear what is meant by the language “an output-guided actuating pressure”. The specification (i.e. Page 5 Line 10-16 of the specification filed 06/26/2019) merely repeats the language of the claim, without pointing out what applicant means by “an output-guided actuating pressure”. Therefore, it is unclear what the proper interpretation for the “an output-guided actuating pressure” variable would be in the instant application and what would be equivalent to the “an output-guided actuating pressure” variable in the prior art.  Therefore, for the reasons discussed above, the scope of claim 15 is unclear. 
Regarding Claim 15: The term "minimally linked" in claim 15 is a relative term which renders the claim indefinite. The term "minimally linked" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding Claim 16: Line 3-4 states: “calculating a ramp over time from an absolute speed limit and from the output of the operating element,”. It is unclear the exact limitations the applicant is introducing here, specifically it is unclear what applicant means by “a ramp over time”, what would correspond to a “ramp over time”, how the “ramp over time” value would be calculated from “an absolute speed limit and from the output of the operating element”, and what constitutes the claimed “absolute speed limit” in the instant application? Therefore, the scope of claim 16 is unclear. 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 6 and 10-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1: Line 7-9 states: “an electronic control unit configured to determine the first current intensity based on, an actual rotational speed of the axial piston pump, an operating pressure of the axial piston pump, a speed limit and an output of an operating element that receives a driver's speed request”.
When looking to the specification to determine the meaning of the claimed “speed limit” variable, Page 8 Line 21-Page 9 Line 2 of the specification filed 06/26/2019 in the instant application states: “Figure 2 shows a preparatory first logic diagram of the electronic control unit 16 from Figure 1. A ramp over time is calculated from an absolute speed limit and from the position of the operating element 24 configured as an accelerator pedal. From this, by incorporating an actual speed Vact of the mobile working machine, a "speed limit" is calculated.”
However, the specification does not explain what the “absolute speed limit value” is which is used in combination with “the position of the operating element 24 configured as an accelerator pedal” to calculate the disclosed “ramp over time” variable, where the “ramp over time” variable is then required to be incorporated with “an actual speed Vact of the mobile working machine” to calculate the claimed “speed limit” variable. 
Furthermore, in addition to the uncertainties surrounding the “absolute speed limit” and the “speed limit” variable, it is not known how the algorithm (or steps/ procedures performed by the electronic control unit) is able to “determine a discrete value for (i.e. in order to determine) the first current intensity” using the calculated “speed limit” variable in combination with the other claimed variables of: “an actual rotational speed of the axial piston pump, an operating pressure of the axial piston pump, … and an output of an operating element that receives a driver's speed request” as claimed. 
The examiner would like to know: How is the “speed limit” variable functionally related to the “absolute speed limit” variable, the “position of operating element 24”, and the “actual speed Vact” variable? Why is the “absolute speed limit” variable and the “actual speed Vact” variable necessary to determine the velocity which is requested by the drive based on the operating element 24? Where does the specification explain how the first current intensity is determined based on the combination of “an actual rotational speed of the axial piston pump, an operating pressure of the axial piston pump, a speed limit, and an output of an operating element that receives a driver's speed request”?
Therefore, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Finally; depending claim(s) inherit deficiencies from the parent claim(s).   	Appropriate correction is required.



Claims
Due to the degree of uncertainty and the considerable speculation and/or assumptions that must be made with regards to the claim language recited in claims 1-3, 6, and 10-18 (as identified in the 112 rejections above), the examiner is unable to make a determination on patentability as the scope of the claims filed on 08/26/2022 is not clear. See MPEP 2173.06 II. 
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).  	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	
The Examiner has cited particular locations in the reference(s) as applied to the claims above for the convenience of the Applicants.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claims, typically other passages and figures will apply as well.
Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, and 10-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746